DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election with traverse of Group I, claims 1-7 and 12-17, in the reply filed on 8/25/2022 is acknowledged.  The traversal is on the ground(s) that the method claims should be examined as they are closely related to the elected apparatus claims.  Applicant provides a chart and alleges that the method of claim 8 requires all of the structure of elected claim 1.  This is not found persuasive because the threshold for whether restriction is proper and the inventions are distinct does not hinge on whether the method claim includes all of the structure of the product claim.  As detailed in the restriction requirement, inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  The prior restriction requirement outlined how both of these hold true, and further outline why in addition to being distinct, there is a search and/or examination burden for the reasons set forth therein.  
Thus, the requirement is still deemed proper and is therefore made FINAL.  Claims 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. It is noted that the non-elected invention (method claims) that are amended during prosecution to be commensurate in scope with an allowable product/apparatus claim will be rejoined. See MPEP § 821.04. Failure to do so may result in no rejoinder. 
It is further noted that the claimed groups of claims 1-7 (a rechargeable energy storage system) and claims (12-17) (a vehicle comprising same) are in proper subcombination-combination format such that the claim groups are examined together.  Regarding proper subcombination-combination format, see MPEP § 806.05(c).

Claim Objections
3.	Claim 12 is objected to because of the following informalities:  
	Line 2 is missing a semi-colon after “bumper”
	Line 3 should delete the semi-colon after “including” and replace it with a colon
	Lines 4-11 should be indented further to the right such that it is clear the elements recited after “including[:]” are part of the rechargeable energy storage system.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 4, and thus dependent claim 5, claim 5, claim 15, and thus dependent claim 16, and claim 16, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Each of claims 4 and 15 recite:
“…wherein the chamber has a larger cross section in a direction perpendicular to a flow direction than a cross section of the discharge vent passage in a direction perpendicular to a flow direction.”
The claims at the italicized portion either fail to either invoke proper antecedent basis to the underlined portion (i.e., “in the direction perpendicular to the flow direction”), or fail to clearly set forth what would be a [second] direction perpendicular to a [second] flow direction.  In view of the specification as filed, it appears the issue is an antecedent basis issue and correction can be made by way amending “a” in each of the italicized portions to “the”.
The above issue compounds at claims 5 and 16, respectively which each also require correction in order to provide proper antecedent basis to the already recited directions.
Appropriate correction is required.  For compact prosecution of the claims, the claims will be examined as if the required antecedent corrections have been made such that the claims can be examined for prior art examination.

6.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 17 recites subject matter required of claim 12 and does not limit the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


9.	Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (WO 2021/0174951) (machine translation provided).
First Interpretation
Regarding claim 1, Chen teaches a rechargeable energy storage system (A) (Fig. 3), comprising: 
a box body M1 (“housing”) (Figs. 2-3); 
a plurality of battery cells (battery modules M2 that each include at least one battery cell) disposed in the box body M1 (“housing”) (Fig. 2-3; P56-60, 105-106); 
a discharge vent passage (channel 33 that is part of discharge device 3) in communication with the housing M1, the discharge vent passage (channel 33) including a one-way valve 32 and a nozzle (Fig. 3; P32-35, 119, 121-124); 
a first cavity 111 (“a chamber”) in communication with the nozzle and including at least one air inlet passage 112 with a one-way valve 15 (Fig. 6; P125-142); and 
a first outlet 113 (“outlet pipe”) connected to the first cavity 111 (“chamber”) (Fig. 6; P125-142) (entire disclosure relied upon).
Second Interpretation
Regarding claim 1, Chen teaches a rechargeable energy storage system (A) (Fig. 3), comprising: 
a box body M1 (“housing”) (Figs. 2-3); 
a plurality of battery cells (battery modules M2 that each include at least one battery cell) disposed in the box body M1 (“housing”) (Fig. 2-3; P56-60, 105-106); 
a filter tube 43 (“discharge vent passage”) in communication with the housing M1 (P113), the filter tube 43 (“discharge vent passage”) including a one-way valve (B) and a nozzle (illustrated in Fig. 3 as the tapered end of filter tube 43 in communication with housing M1; P111-115); 
a first cavity 111 (“a chamber”) in communication with the nozzle and including at least one air inlet passage 112 with a one-way valve 15 (Fig. 6; P125-142); and 
an outlet pipe [either 113 or channel 33 or discharge device 3] connected to the first cavity 111 (“chamber”) (P119, 122) (entire disclosure relied upon).
Third Interpretation
Regarding claim 1, Chen teaches a rechargeable energy storage system (A) (Fig. 3), comprising: 
a box body M1 (“housing”) (Figs. 2-3); 
a plurality of battery cells (battery modules M2 that each include at least one battery cell) disposed in the box body M1 (“housing”) (Fig. 2-3; P56-60, 105-106); 
a filter tube 43 (“discharge vent passage”) in communication with the housing M1, the filter tube 43 (“discharge vent passage”) including a one-way valve (B) and a nozzle (illustrated in Fig. 3 as the tapered end of filter tube 43 in communication with housing M1); 
a second cavity 211 (“a chamber”) in communication with the nozzle and including at least one air inlet passage with a one-way valve 21 (Fig. 6; P125-142); and 
an outlet pipe [either 113 or channel 33 or discharge device 3] connected to the 
second cavity 211 (“chamber”) (P119, 122) (entire disclosure relied upon).
Fourth Interpretation
Regarding claim 1, Chen teaches a rechargeable energy storage system (A) (Fig. 3), comprising: 
a box body M1 (“housing”) (Figs. 2-3); 
a plurality of battery cells (battery modules M2 that each include at least one battery cell) disposed in the box body M1 (“housing”) (Fig. 2-3; P56-60, 105-106); 
a filter tube 43 (“discharge vent passage”) in communication with the housing M1, the filter tube 43 (“discharge vent passage”) including a one-way valve (B) and a nozzle (illustrated in Fig. 3 as the tapered end of filter tube 43 in communication with housing M1); 
a first cavity 111 (“a chamber”)  in communication with the nozzle and including at least at least one air inlet passage 114 with a one-way valve [part of oxygen supply part 12 as described at P134-136]; and 
an outlet pipe [either 113 or channel 33 or discharge device 3] connected to the first cavity 111 (“chamber”) (P119, 122) (entire disclosure relied upon).
Fifth Interpretation
Regarding claim 1, Chen teaches a rechargeable energy storage system (A) (Fig. 3), comprising: 
a box body M1 (“housing”) (Figs. 2-3); 
a plurality of battery cells (battery modules M2 that each include at least one battery cell) disposed in the box body M1 (“housing”) (Fig. 2-3; P56-60, 105-106); 
a discharge vent passage (channel 33 that is part of discharge device 3) in communication with the housing M1, the discharge vent passage (channel 33) including a one-way valve 32 and a nozzle (Fig. 3; P32-35, 119, 121-124); 
a second cavity 211 (“a chamber”) in communication with the nozzle and including at least one air inlet passage with a one-way valve 21 (Fig. 6; P125-142); and 
a first outlet [battery pack outlet M connected to filter tube 43] connected to the second cavity 211 (“chamber”) (Figs. 3,6; P125-142) (entire disclosure relied upon).

It is noted that many other interpretations exist, wherein Applicant is directed to P30 of the PGPUB of the instant disclosure in which functional relationships between elements may be indirect or direct unless explicitly described as “direct” [also standard in the state of the prior art and also taught by Chen (P101-102, 108)].  It is also noted that the dependent claims will reference which interpretation is being utilized, wherein not all interpretations may be expanded upon with respect to the dependent claim features so long as at least one interpretation meets the dependent claim.  
Regarding claim 3, Chen teaches wherein the at least one air inlet passage 112 (first interpretation) is arranged as a Venturi opening adjacent to the nozzle [of discharge vent passage that is channel 33 and part of discharge device 3).  
A “venturi” creates a construction within a pipe that varies the flow characteristics of a fluid traveling through the pipe/tube.  Accordingly, the at least one air inlet passage 112 of Chen is arranged a Venturi opening [relative to the narrower nozzle connection mating with battery pack M and/or first cavity 111 (“chamber”)- see Fig. 3)].    
 With respect to the at least one air inlet passage being adjacent to the nozzle [of discharge vent passage that is channel 33 and part of discharge device 3] (first interpretation), while there are intervening elements therebetween, the components are still considered adjacent to one another in view of P30 of the PGPUB of the instant disclosure in which functional relationships between elements may be indirect or direct unless explicitly described as “direct” [also standard in the state of the prior art and also taught by Chen (P101-102, 108)].  

Alternatively, Chen teaches wherein the at least one air inlet passage 112 (second interpretation) is arranged as a Venturi opening adjacent to the nozzle of filter tube 43 (“discharge vent passage”) (illustrated in Fig. 3 as the tapered end of filter tube 43 in communication with housing M1; P111-115).
A “venturi” creates a construction within a pipe that varies the flow characteristics of a fluid traveling through the pipe/tube.  Accordingly, the at least one air inlet passage 112 of Chen is arranged a Venturi opening [relative to the  nozzle connection mating with battery pack M and/or first cavity 111 (“chamber”)- see Fig. 3)] and is further adjacent to the nozzle of filter tube 43 (“discharge vent passage”) (illustrated in Fig. 3 as the tapered end of filter tube 43 in communication with housing M1; P111-115).
Regarding claim 4, Chen teaches wherein the first cavity 111 (“chamber”) has a larger cross section in a direction perpendicular to a flow direction than a cross section of the discharge vent passage (channel 33 that is part of discharge device 3) in [the] direction perpendicular to [the] flow direction (First and Fourth Interpretations) (Fig. 3).
Alternatively, Chen teaches wherein the first cavity 111 (“chamber”) has a larger cross section in a direction perpendicular to a flow direction than a cross section of the filter tube 43 (“discharge vent passage”) in [the] direction perpendicular to [the] flow direction (Second Interpretation) (Fig. 3).
Alternatively, Chen teaches wherein the second cavity 211 (“chamber”) has a larger cross section in a direction perpendicular to a flow direction than a cross section of the filter tube 43 (“discharge vent passage”) in [the] direction perpendicular to [the] flow direction (Third Interpretation) (Fig. 3).	  
Regarding claim 5, Chen teaches wherein the cross section of the first cavity 111 (“chamber”) in [the] direction perpendicular to [the] flow direction is larger than a cross section of the outlet pipe [either 113 or channel 33 or discharge device 3] in [the] direction perpendicular to [the] flow direction (First, Second, or Fourth Interpretations) (Fig. 3).
Alternatively, Chen teaches wherein the cross section of the second cavity 211 (“chamber”) in [the] direction perpendicular to [the] flow direction is larger than a cross section of the outlet pipe [either 113 or channel 33 or discharge device 3] in [the] direction perpendicular to [the] flow direction (Third Interpretation) (Fig. 3).

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


11.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO 2021/0174951) as applied to at least claim 1 above, and further in view of Dingli et al. (CN 204809290U) (machine translation provided).
Regarding claim 2, Chen fails to teaches wherein the second cavity 211 (“chamber”) (third interpretation) includes a drain hole as claimed.  It is noted that the second cavity 211 (“chamber”) of Chen includes the reacting means that catalyzes the tail gas mixture to form a catalyzed substance that includes CO2, water (H2O), etc. (abstract; P107-110).
In the same field of endeavor, Dingli teaches analogous art of an apparatus for treating gases exhausted from an exhaust port of a rechargeable battery (technical field section), wherein the apparatus includes an analogous housing 401 (“chamber”) in communication with the exhaust port of a rechargeable battery, the housing 401 (“chamber”) including catalyst 403 for catalyzing the discharged gases and further including a drainage element that may be a drain port (“drain hole”) disposed at a lower portion of the outer casing 401 for discharging the condensed water out of the apparatus in liquid form (Fig. 4; corresponding disclosure).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the second cavity 211 (“chamber”) of Chen, performing the function of catalyzing the tail gas mixture from the battery pack to form a catalyzed substance that includes CO2, water (H2O), etc. (abstract; P107-110), to include a drain hole as claimed given Dingli teaches that such a construct is known for an analogous housing 401 (“chamber”) including catalyst 403 for catalyzing the discharged gases from a battery, the construct including a drainage element that may be a drain port (“drain hole”) disposed at a lower portion of the outer casing 401, the construct achieving the predictable and beneficial result of discharging the condensed water out of the apparatus in liquid form (Fig. 4; corresponding disclosure).  

12.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO 2021/0174951) as applied to at least claim 1 above.
Regarding claim 6, in the second-fourth interpretations, Chen teaches filter tube 43 (“discharge vent passage”) (P113) but fails to disclose there is a gas sensor in the discharge vent passage (filter tube 43); however, there is a first sensor 13 that is configured to obtain the tail gas content information (i.e., a tail gas sensor”) within first cavity 111 directly adjacent to filter tube 43 (“discharge vent passage”) (P130).  The courts have held that shifting a position of an element when it does not modify the operation of the device is considered an obvious matter of design choice [see MPEP 2144.04, Section VI.-C:  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice)].
Accordingly, shifting the position of the first sensor 13 (“tail gas sensor”) to the filter tube 43 (“discharge vent passage”) (P113) to obtain the tail gas content information would not modify the operation of the device as the content of the tail gas may be obtained as it travels through filter tube 43 (“discharge vent passage”), the particular placement of the sensor 13 being considered an obvious matter of design choice based on the case law cited above.  

13.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO 2021/0174951) as applied to at least claims 1 and 6 above, and further in view of Toda (US 2019/0393537).
	Regarding claim 7, Chen teaches the first sensor 13 configured to obtain the tail gas content information  (i.e., “gas sensor”) provides signals to a trigger piece 14 (“a controller”) (P130; Fig. 4).  The trigger piece 14 is considered “a controller” given it is capable of accepting the transmitted tail gas content information from the sensor 13 (P130) and is described as providing the functions of determining , monitoring, and controlling operation of the oxygen supply part 12 (P130-135).  
	The trigger member 14 (“controller”), based on the description at P130-135, further appears intrinsically capable of “providing signals” as otherwise it is not clear how the operations described by Chen are achieved.  For example, the trigger member 14 (“controller”) is taught as controlling oxygen supply part including starting and stopping oxygen supply based on the tail gas content and predetermined information, as well as controlling the opening and the size of the opening based on the obtained exhaust signal.  If the trigger member 14 (‘controller”) was not intrinsically “providing signals” to open/close the oxygen supply and/or alter the size of the opening, the above functions would not be possible.  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  
	Furthermore, utilizing the third interpretation, Chen teaches there is a reaction device 2 in the second cavity 211 (“chamber”) that subjects the mixed gas to a catalytic reaction (P107), but fails to explicitly disclose an ignitor in the second cavity 211 (“chamber”), with the trigger member 14 (‘controller”) providing signals thereto.  Instead, the reaction device 2 of Chen comprises a heating component 22 that is not necessarily an ignitor (the specific type is not taught), a temperature control component 23 (“a controller”), and a second sensor 24 that monitors temperature, wherein the heating component 22 can heat the mixed gas to be reacted, wherein given heating component 22 does not need to be heated all the time given the catalytic reaction is an oxidation reaction with heat being released in the reaction process, the temperature in the second cavity 211 can be controlled by the temperature control component 23 (P116-118) (i.e., the temperature control component 23 (“controller”) intrinsically provides signals to start/stop heating (i.e., provides signals for activating the heating component 22).  Thus, Chen is utilizing a temperature control component 23 to provide signals for activating heating component 22 that is part of reaction device 2 of second cavity 211 (“chamber”).  The distinction is that Chen does not explicitly teach heating component 22 is an ignitor in second cavity 211 (“chamber”).
	In an analogous field of endeavor, Toda teaches analogous art of an energy system (fuel cell system) that includes exhaust gas treatment components including an exhaust gas combustor 72 and a combustion control unit 80 that controls ignition of the ignition device 72a of the exhaust gas combustor 72 (P42, 63; Fig. 1).  The combustion control unit 80 is part of an overall control unit 76 that includes an analogous mixing control unit 82 (similar in function to trigger member 14 that controls the mixing of oxygen in cavity 111) for mixing gases (Fig. 2; P40-41).  Accordingly, it is known configuration to provide an ignitor 72a in an exhaust gas combustor 72 (“chamber”) to perform the function of subjecting the exhaust gas to a catalytic reaction, the combustion control unit 80 providing signals for activating the ignitor 72a (P42, 63; Fig. 1; not limited to full disclosure), and the combustion control unit 80 being part of an overall control unit 76 that includes other control units such as an analogous mixing control unit 82.
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as the specific heating element 22 of Chen that of an ignitor 72a within the second cavity 211 (“chamber”) given Toda teaches an analogous construct and that an ignitor 72a is a suitable heating element for performing the same function in treating exhaust gases of an energy system.  The use of a known entity performing the same function was held to be obvious in Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.); MPEP § 2144.07.
	Furthermore, it would have been obvious to provide the trigger member 14 (‘controller”) (analogous to mixing control unit 82) and the combustion control unit 80 as part of an integral, singular control unit 76 such that they are one in the same “controller” given Toda teaches such a technique is known (Fig. 2), the courts holding that “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice” (In re  Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 CCPA 1965).
Lastly, it is noted that the limitation of, “wherein the controller provides signals for activating an ignitor in the chamber” is a functional limitation that is evaluated above for the structure implied.  Accordingly, to meet the claim, a controller [defined in the instant specification as a myriad of options including simply a circuit- P32] must have the capability to provide a signal to an ignitor in the chamber.  It is further noted that the two wherein clauses of the claim are not linked conceptually to one another.

14.	Claim 6 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO 2021/0174951) as applied to at least claim 1 above, and further in view of Kaneko (US 2019/0165393).
Regarding claim 6, Chen fails to disclose the rechargeable energy storage system comprising one of a gas or temperature sensor in the discharge vent passage (channel 33 that is part of discharge device 3) (first or fifth interpretation).  The discharge device 3 that includes discharge vent passage (channel 33) includes a cooling component 31 given the catalyzed substance discharged from the reaction device 2 can be relatively high, wherein safety of the battery pack can be further improved by cooling the catalyzed substance before discharging (P120).  Accordingly, Chen teaches the temperature of the gas exiting the discharge device 3 should be cooled for safety purposes. 
In an analogous field of endeavor, Kaneko teaches an energy system (fuel cell system) that includes a discharged-gas passage 54 with a temperature sensor 56 in the discharged gas passage 54 that detects the temperature of the discharged gas, provides the information to control unit 80 which then performs subsequent actions in order that the temperature of the gas that is discharged to the outside of the system is allowed (P72; Fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the discharge vent passage (channel 33 that is part of discharge device 3) (first or fifth interpretation) of Chen to further comprise a temperature sensor therein given the goal of Chen is to provide a cooled discharged gas that exits the system for safety purposes, wherein Kaneko teaches it is a known technique to provide a temperature sensor 56 in an analogous discharged-gas passage 54 in order that the temperature of the gas that is discharged to the outside of the system is allowed (P72; Fig. 1).

15.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO 2021/0174951) in view of Kaneko (US 2019/0165393) as applied to claims 1 and 6 above, and further in view of Toda (US 2019/0393537).
Regarding claim 7, Chen as modified by Kaneko teaches wherein the temperature sensor 56 provides signals to a controller 80 (P72; Fig. 1).  
Furthermore, utilizing the fifth interpretation, Chen teaches there is a reaction device 2 in the second cavity 211 (“chamber”) that subjects the mixed gas to a catalytic reaction (P107), but fails to explicitly disclose an ignitor in the second cavity 211 (“chamber”), with the controller providing signals thereto.  Instead, the reaction device 2 of Chen comprises a heating component 22 that is not necessarily an ignitor (the specific type is not taught), a temperature control component 23 (“a controller”), and a second sensor 24 that monitors temperature, wherein the heating component 22 can heat the mixed gas to be reacted, wherein given heating component 22 does not need to be heated all the time given the catalytic reaction is an oxidation reaction with heat being released in the reaction process, the temperature in the second cavity 211 can be controlled by the temperature control component 23 (P116-118) (i.e., the temperature control component 23 (“controller”) intrinsically provides signals to start/stop heating (i.e., provides signals for activating the heating component 22).  Thus, Chen is utilizing a temperature control component 23 to provide signals for activating heating component 22 that is part of reaction device 2 of second cavity 211 (“chamber”).  The distinction is that Chen does not explicitly teach heating component 22 is an ignitor in second cavity 211 (“chamber”).
	In an analogous field of endeavor, Toda teaches analogous art of an energy system (fuel cell system) that includes exhaust gas treatment components including an exhaust gas combustor 72 and a combustion control unit 80 that controls ignition of the ignition device 72a of the exhaust gas combustor 72 (P42, 63; Fig. 1).  The combustion control unit 80 is part of an overall control unit 76 (Fig. 2; P40-41).  Accordingly, it is known configuration to provide an ignitor 72a in an exhaust gas combustor 72 (“chamber”) to perform the function of subjecting the exhaust gas to a catalytic reaction, the combustion control unit 80 providing signals for activating the ignitor 72a (P42, 63; Fig. 1; not limited to full disclosure), and the combustion control unit 80 being part of an overall control unit 76 that includes other control units.
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as the specific heating element 22 of Chen that of an ignitor 72a within the second cavity 211 (“chamber”) given Toda teaches an analogous construct and that an ignitor 72a is a suitable heating element for performing the same function in treating exhaust gases of an energy system.  The use of a known entity performing the same function was held to be obvious in Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.); MPEP § 2144.07.
	Furthermore, it would have been obvious to provide the control unit 80 of Kaneko and the combustion control unit 80 of Todaas part of an integral, singular control unit 76 such that they are one in the same “controller” given Toda teaches such a technique is known (Fig. 2), the courts holding that “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice” (In re  Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 CCPA 1965).
Lastly, it is noted that the limitation of, “wherein the controller provides signals for activating an ignitor in the chamber” is a functional limitation that is evaluated above for the structure implied.  Accordingly, to meet the claim, a controller [defined in the instant specification as a myriad of options including simply a circuit- P32] must have the capability to provide a signal to an ignitor in the chamber.  It is further noted that the two wherein clauses of the claim are not linked conceptually to one another.

16.	Claims 12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO 2021/0174951) (machine translation provided) in view of Ozawa et al. (US 2014/0224562).  
Regarding claims 12 and 17, Chen teaches a vehicle (Fig. 1; P103-104), comprising:
 a vehicle body including a vehicle floor (P102-103; Fig. 1)[;]
a rechargeable energy storage system including[:] [see the rejection of claim 1 including all interpretations enumerated above, entirely incorporated into the present rejection and not repeated here].
Chen fails to detail the location of the exhaust gas treatment system (A) including the chamber and that is “disposed below the vehicle floor.”  Chen also fails to explicitly teach that the vehicle body includes a rear bumper, and that the outlet pipe opens at a location below the rear bumper as claimed.  
In an analogous field of endeavor, Ozawa teaches a vehicle 1 including a fuel cell system 2 that powers the vehicle 1, wherein the fuel cell system 2 and all of its corresponding components are disposed below the vehicle floor 10 to protect the system (abstract; P12-18, 36-40; Fig. 1), wherein an analogous rear exhaust duct 18 of the fuel cell system 2 opens at a location below rear bumper 15 of the vehicle body 1 (abstract; P12-18, 36-40; Fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention, when determining an appropriate position of the exhaust gas treatment system (A) of Chen including the chamber (any interpretation), to look to known configurations such as that of Ozawa and utilize the known technique of providing all components below the vehicle floor in order to provide the beneficial result of protecting the energy system and its components (abstract; P39).  Furthermore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention, when looking to known positions of where the outlet pipe opens relative to the vehicle, to look to known configurations in the prior art and adopt the same, wherein Ozawa teaches the claimed configuration is known and provides the beneficial result of protecting the energy system (abstract; P39) as well as the predictable result of safely venting the exhaust gases away from the vehicle given the position of the exhaust duct 18.
Regarding claim 14, Chen teaches wherein the at least one air inlet passage 112 (first interpretation) is arranged as a Venturi opening adjacent to the nozzle [of discharge vent passage that is channel 33 and part of discharge device 3).  
A “venturi” creates a construction within a pipe that varies the flow characteristics of a fluid traveling through the pipe/tube.  Accordingly, the at least one air inlet passage 112 of Chen is arranged a Venturi opening [relative to the narrower nozzle connection mating with battery pack M and/or first cavity 111 (“chamber”)- see Fig. 3)].    
 With respect to the at least one air inlet passage being adjacent to the nozzle [of discharge vent passage that is channel 33 and part of discharge device 3] (first interpretation), while there are intervening elements therebetween, the components are still considered adjacent to one another in view of P30 of the PGPUB of the instant disclosure in which functional relationships between elements may be indirect or direct unless explicitly described as “direct” [also standard in the state of the prior art and also taught by Chen (P101-102, 108)].  

Alternatively, Chen teaches wherein the at least one air inlet passage 112 (second interpretation) is arranged as a Venturi opening adjacent to the nozzle of filter tube 43 (“discharge vent passage”) (illustrated in Fig. 3 as the tapered end of filter tube 43 in communication with housing M1; P111-115).
A “venturi” creates a construction within a pipe that varies the flow characteristics of a fluid traveling through the pipe/tube.  Accordingly, the at least one air inlet passage 112 of Chen is arranged a Venturi opening [relative to the  nozzle connection mating with battery pack M and/or first cavity 111 (“chamber”)- see Fig. 3)] and is further adjacent to the nozzle of filter tube 43 (“discharge vent passage”) (illustrated in Fig. 3 as the tapered end of filter tube 43 in communication with housing M1; P111-115).
Regarding claim 15, Chen teaches wherein the first cavity 111 (“chamber”) has a larger cross section in a direction perpendicular to a flow direction than a cross section of the discharge vent passage (channel 33 that is part of discharge device 3) in [the] direction perpendicular to [the] flow direction (First and Fourth Interpretations) (Fig. 3).
Alternatively, Chen teaches wherein the first cavity 111 (“chamber”) has a larger cross section in a direction perpendicular to a flow direction than a cross section of the filter tube 43 (“discharge vent passage”) in [the] direction perpendicular to [the] flow direction (Second Interpretation) (Fig. 3).
Alternatively, Chen teaches wherein the second cavity 211 (“chamber”) has a larger cross section in a direction perpendicular to a flow direction than a cross section of the filter tube 43 (“discharge vent passage”) in [the] direction perpendicular to [the] flow direction (Third Interpretation) (Fig. 3).	  
Regarding claim 16, Chen teaches wherein the cross section of the first cavity 111 (“chamber”) in [the] direction perpendicular to [the] flow direction is larger than a cross section of the outlet pipe [either 113 or channel 33 or discharge device 3] in [the] direction perpendicular to [the] flow direction (First, Second, or Fourth Interpretations) (Fig. 3).
Alternatively, Chen teaches wherein the cross section of the second cavity 211 (“chamber”) in [the] direction perpendicular to [the] flow direction is larger than a cross section of the outlet pipe [either 113 or channel 33 or discharge device 3] in [the] direction perpendicular to [the] flow direction (Third Interpretation) (Fig. 3).

17.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO 2021/0174951) (machine translation provided) in view of Ozawa et al. (US 2014/0224562) as applied to at least claim 12 above, and further in view of Dingli et al. (CN 204809290U) (machine translation provided).
Regarding claim 13, Chen fails to teaches wherein the second cavity 211 (“chamber”) (third interpretation) includes a drain hole as claimed.  It is noted that the second cavity 211 (“chamber”) of Chen includes the reacting means that catalyzes the tail gas mixture to form a catalyzed substance that includes CO2, water (H2O), etc. (abstract; P107-110).
In the same field of endeavor, Dingli teaches analogous art of an apparatus for treating gases exhausted from an exhaust port of a rechargeable battery (technical field section), wherein the apparatus includes an analogous housing 401 (“chamber”) in communication with the exhaust port of a rechargeable battery, the housing 401 (“chamber”) including catalyst 403 for catalyzing the discharged gases and further including a drainage element that may be a drain port (“drain hole”) disposed at a lower portion of the outer casing 401 for discharging the condensed water out of the apparatus in liquid form (Fig. 4; corresponding disclosure).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the second cavity 211 (“chamber”) of Chen, performing the function of catalyzing the tail gas mixture from the battery pack to form a catalyzed substance that includes CO2, water (H2O), etc. (abstract; P107-110), to include a drain hole as claimed given Dingli teaches that such a construct is known for an analogous housing 401 (“chamber”) including catalyst 403 for catalyzing the discharged gases from a battery, the construct including a drainage element that may be a drain port (“drain hole”) disposed at a lower portion of the outer casing 401, the construct achieving the predictable and beneficial result of discharging the condensed water out of the apparatus in liquid form (Fig. 4; corresponding disclosure).  

Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Nobutaka (JP 2006-182264) (machine translation provided);
	Masaru (JP 2009-289655) (machine translation provided); and
	Zhang et al. (WO 2022/041062) (machine translation provided).
	
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMANDA J BARROW/            Primary Examiner, Art Unit 1729